Title: To George Washington from Major General Horatio Gates, 16 November 1778
From: Gates, Horatio
To: Washington, George


  
    Sir
    Boston 16th November 1778
  
The Bearer has this instant brought me the inclosed intelligence from Canada; I have in consequence Dispatch’d him immediately to Your Excellency. I have not a line from The president of Congress, since The letter which contain’d the Resolve for my removal to this Command; & Your Excellency’s Letter of the 6th Instant, is the last from Your Head Quarters. I am Sir Your most Obedient Servant

  Horatio Gates

 